Pee Cueiam,
The defendant was charged with negligence in failing to maintain a guard rail at the side of a township road in a rural district. The condition and width of the road and the topography of the land on its lower side, were matters of dispute at the trial. The witnesses, however, agreed that there was a smooth, level driveway, from twelve to sixteen feet in width between a bank on one side and a declivity on the other. The case was submitted to the jury with the instruction that it is the duty of township supervisors to keep the public roads at all times in reasonably safe condition for ordinary travel; to erect guard rails where they are required to insure safety and to remove obstructions and remedy defects that would naturally or probably cause injury and that a failure to do so is negligence for which a township is liable, but that a township in a rural district is under no duty to keep its roads for the full width at which they are laid out, smooth and safe and convenient for public travel, that they are seldom, if ever, kept open and in repair from side to side, and that the rule applicable to streets in towns and cities does not apply to roads in rural districts. This instruction is fully sustained by the decisions in Monongahela v. Fischer, 111 Pa. 9; Wall v. Pittsburgh, 205 Pa. 48; Emery v. Philadelphia, 208 Pa. 492, and other cases, and is not open to the objection urged in support of the only assignment of error that is insisted upon, that the jury was led to infer that dangers within the road as laid out, but outside of the traveled part, need not be guarded against.
The judgment is affirmed.